UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6581



BRETT C. KIMBERLIN,

                                           Petitioner - Appellant,

          versus


STEPHEN M. DEWALT, Warden of the Federal Cor-
rectional Institute at Petersburg, Virginia,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-98-957-2)


Submitted:   July 22, 1999                 Decided:    July 27, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brett C. Kimberlin, Appellant Pro Se. George Maralan Kelley, III,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brett C. Kimberlin appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion accepting the recommen-

dation of the magistrate judge and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Kimberlin v. Dewalt, No. CA-98-957-2 (E.D. Va. Mar. 29, 1999).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2